Citation Nr: 0628191	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-20 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2005).  Here, the current 
medical evidence establishes that the veteran receives 
treatment for back pain in the context of multiple lumbar 
strains.  The veteran's service medical records confirm three 
instances of treatment for low back pain.  

The question remains whether the evidence indicates that 
there may be an association.  Such an indication will be 
found when there is "credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  During his hearing before the undersigned in 
February 2006, the veteran credibly testified that he has had 
back pain since the back pain he had in service, but that 
immediately after separation, he could not afford to seek 
medical attention and so self-medicated.  He further 
testified to eventually seeking treatment within one to two 
years of his separation.  These facts meet the low threshold 
necessary for seeking a medical opinion under 38 C.F.R. 
§ 3.159(c)(4) (2005).

With respect to the veteran's testimony about post-service 
treatment, he has indicated that he saw Dr. R.C., a private 
physician in Osceola.  He believed treatment was between 1983 
and 1984.  An effort should be made to retrieve any available 
records from this source.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  

2.  Request the veteran to provide the 
requisite information and release in order 
to obtain records of treatment from Dr. 
R.C. of Osceola for the period from 1983 
to the present.

3.  Forward the veteran's claims file to a 
VA physician for a full review.  Request 
that the physician provide an opinion 
based on that review as to whether it is 
at least as likely as not (probability of 
fifty percent or more)  that the veteran's 
current low back disorder is medically 
related to his treatment for lumbar strain 
in service.  A full rationale should be 
included with any opinion expressed.

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


